Citation Nr: 0710602	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  04-07 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chronic pancreatic disorder to include 
pancreatitis claimed as the result of Agent Orange exposure.  

2.  Entitlement to service connection for chronic glaucoma.  

3.  Entitlement to service connection for a chronic dental 
disorder to include loss of the teeth.  

4.  Entitlement to an initial disability evaluation in excess 
of 20 percent for the veteran's diabetes mellitus with 
background retinopathy and cataracts. 

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's right lower extremity 
peripheral neuropathy.  

6.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the veteran's left lower extremity 
peripheral neuropathy.  

7.  Entitlement to an initial compensable disability 
evaluation for the veteran's erectile dysfunction.  

8.  Entitlement to an effective date prior to April 24, 2003, 
for the award of service connection for diabetic nephropathy 
with hypertension.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from July 1967 to July 1969.  

In June 2001, the Milwaukee, Wisconsin, Regional Office (RO), 
in pertinent part, established service connection for 
post-traumatic stress disorder (PTSD) and assigned a 30 
percent evaluation for that disability.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the St. Louis, Missouri, Regional Office which, in pertinent 
part, established service connection for diabetes mellitus 
with background retinopathy; assigned a 20 percent evaluation 
for that disability; effectuated the award as March 28, 1990; 
denied service connection for chronic peripheral neuropathy, 
chronic hypertension, chronic cataracts, and chronic 
pancreatitis; and denied a total rating for compensation 
purposes based on individual unemployability.  In October 
2002, the RO increased the evaluation for the veteran's PTSD 
from 30 to 70 percent and granted a total rating for 
compensation purposes based on individual unemployability.  

In April 2003, the Board granted an initial 100 percent 
scheduler evaluation for the veteran's PTSD.  In April 2003, 
the RO implemented the Board's award and denied special 
monthly compensation based on the need for regular aid and 
attendance or at the housebound rate.  In April 2003, the 
veteran submitted a notice of disagreement (NOD) with both 
the evaluation assigned for his diabetes mellitus with 
background retinopathy and the denial of service connection 
for chronic hypertension.  In January 2004, the RO issued a 
statement of the case (SOC) to the veteran and his accredited 
representative which addressed the issue of an initial 
evaluation in excess of 20 percent for the veteran's diabetes 
mellitus with background retinopathy.  In March 2004, the 
veteran submitted an Appeal to the Board (VA Form 9) from the 
initial evaluation assigned for his diabetes mellitus with 
background retinopathy.  

In May 2004, the RO established service connection for 
diabetic nephropathy with hypertension; assigned a 30 percent 
evaluation for that disability; and effectuated the award as 
of April 24, 2003.  In February 2005, the RO established 
service connection for right lower extremity peripheral 
neuropathy and left lower extremity peripheral neuropathy; 
assigned 10 percent evaluations for those disabilities; 
established service connection for erectile dysfunction; 
assigned a noncompensable evaluation for that disability; 
granted special monthly compensation based on the loss of use 
of a creative organ; granted special monthly compensation at 
the housebound rate; effectuated the awards as of March 24, 
2004; and denied service connection for a chronic pancreatic 
disorder to include pancreatitis claimed as the result of 
Agent Orange exposure, chronic glaucoma, and a chronic dental 
disorder to include loss of the teeth.  In March 2005, the 
veteran submitted a NOD with the effective date for the award 
of service connection for diabetic nephropathy with 
hypertension evaluated as 30 percent disabling and the 
February 2005 rating decision.  In June 2005, the veteran 
clarified that he was specifically in disagreement with those 
portions of the February 2005 rating decision which denied 
service connection for a chronic pancreatic disorder to 
include pancreatitis claimed as the result of Agent Orange 
exposure, chronic glaucoma, and a chronic dental disorder to 
include loss of the teeth and the initial evaluations 
assigned for his right lower extremity peripheral neuropathy, 
left lower extremity peripheral neuropathy, and erectile 
dysfunction.  

In July 2005, the RO issued a SOC to the veteran and his 
accredited representative which addressed the issues of 
service connection for a chronic pancreatic disorder to 
include pancreatitis claimed as the result of Agent Orange 
exposure, chronic glaucoma, and a chronic dental disorder to 
include loss of the teeth and the evaluations of the 
veteran's right lower extremity peripheral neuropathy, left 
lower extremity peripheral neuropathy, and erectile 
dysfunction.  In July 2005, the veteran submitted an Appeal 
to the Board (VA Form 9).  In October 2006, the RO 
recharacterized the veteran's diabetic disability as diabetes 
mellitus with background retinopathy and cataracts evaluated 
as 20 percent disabling.  

The Board observes that the veteran has appealed from the 
initial evaluations assigned for his service-connected 
diabetes mellitus with background retinopathy and cataracts, 
right lower extremity and left lower extremity peripheral 
neuropathy, and erectile dysfunction.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provide a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issues as entitlement to an initial 
evaluation in excess of 20 percent for the veteran's diabetes 
mellitus with background retinopathy and cataracts; initial 
evaluations in excess of 10 percent for his right lower 
extremity peripheral neuropathy and left lower extremity 
peripheral neuropathy; and an initial compensable evaluation 
for his erectile dysfunction.  The veteran is not prejudiced 
by such action.  The Board has not dismissed any issue and 
the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issue is 
styled. 

The RO tacitly determined that new and material evidence had 
been received to reopen the veteran's claim of entitlement to 
service connection for a chronic pancreatic disorder to 
include pancreatitis claimed as the result of Agent Orange 
exposure.  The Board is required to consider the question of 
whether new and material evidence has been received to reopen 
the veteran's claim without regard to the RO's determinations 
in order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issues of whether new and material evidence has been 
received to reopen the veteran's claim of entitlement to 
service connection for a chronic pancreatic disorder to 
include pancreatitis claimed as the result of Agent Orange 
exposure; the initial evaluations for the veteran's diabetes 
mellitus with background retinopathy and cataracts, right 
lower extremity peripheral neuropathy, left lower extremity 
peripheral neuropathy, and erectile dysfunction; and an 
effective date prior to April 24, 2003, for the award of 
service connection for diabetic nephropathy with hypertension 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Department of Veterans Affairs 
(VA) will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  Service connection is currently in effect for PTSD, 
diabetes mellitus with background retinopathy and cataracts, 
diabetic nephropathy with hypertension, right lower extremity 
peripheral neuropathy, left lower extremity peripheral 
neuropathy, and erectile dysfunction.  

2.  Chronic glaucoma was not shown during wartime service or 
at any time thereafter.  

3.  The veteran's teeth were extracted and replaced with 
dentures by the VA due to periodontal disease.  



CONCLUSIONS OF LAW

1.  Chronic glaucoma was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) 
(2006).  

2.  Chronic glaucoma was not incurred proximately due to or 
as the result of the veteran's service-connected 
disabilities.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310(a), 3.326(a) (2006).  

3.  Service connection for a chronic dental disorder to 
include loss of the teeth secondary to periodontal disease 
may not be established.  338 U.S.C.A. §§ 1110, 1712, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 
3.310(a), 3.326(a) 3.381, 4.150 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a Veterans Claims Assistance Act of 2000 
(VCAA) notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims for service connection for chronic glaucoma 
and a chronic dental disorder to include loss of the teeth, 
the Board observes that the RO issued VCAA notices to the 
veteran in November 2000, August 2001, May 2004, August 2004, 
February 2006, and March 2006 which informed him of the 
evidence generally needed to support both a claim of 
entitlement to service connection and the assignment of an 
evaluation and effective date of an initial award of service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claims.  Such notice 
effectively informed him of the need to submit any relevant 
evidence in his possession.  The November 2000, August 2001, 
May 2004, and August 2004 VCAA notices were issued prior to 
the February 2005 rating decision denying service connection 
for both chronic glaucoma and a chronic dental disorder.  

The VA has attempted to secure all relevant documentation.  
The veteran has been afforded several VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was scheduled for a hearing before a 
Veterans Law Judge.  The veteran subsequently informed the RO 
that he did not want a hearing.  All relevant facts have been 
developed to the extent possible.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006).  Any duty imposed on the VA, including the duty to 
assist and to provide notification, has been met.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  


II.  Service Connection 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2006).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2006).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for PTSD, diabetes mellitus with 
background retinopathy and cataracts, diabetic nephropathy 
with hypertension, right lower extremity peripheral 
neuropathy, left lower extremity peripheral neuropathy, and 
erectile dysfunction.  

A.  Chronic Glaucoma

The veteran's service medical records make no reference to 
glaucoma.  In his June 2004 claim, the veteran reported that 
he received VA treatment for glaucoma secondary to his 
service-connected diabetes mellitus.  He reported that 
"surgery is imminent."  

The record is devoid of any objective evidence of the onset 
of glaucoma during active service or anytime thereafter.  In 
the absence of evidence of current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Therefore, the Board finds that service connection 
is not warranted for chronic glaucoma.  

B.  Chronic Dental Disorder

Generally, periodontal disease and replaceable missing teeth 
will be considered service-connected solely for the purpose 
of determining entitlement to VA dental examination or 
outpatient dental treatment.  Service connection for loss of 
teeth due to loss of substance of the body of either the 
maxilla or the mandible may be established only when the bone 
loss is due to either trauma or disease such as osteomyelitis 
and not to the loss of the alveolar process as a result of 
periodontal disease.  38 U.S.C.A. § 1712 (West 2002); 38 
C.F.R. §§ 3.381, 4.150 (2006).  

The veteran's service medical records make no reference to a 
chronic dental disorder.  In March 1995, the veteran was 
diagnosed with advanced periodontal disease with widespread 
apical pathology.  Treating VA dental personnel indicated 
that emergency extraction of the veteran's teeth and 
replacement with dentures was required.  An April 1996 VA 
treatment record notes that the veteran's teeth had been 
extracted and replaced with dentures issued by the VA.  

In his March 2004 Appeal to the Board (VA Form 9), the 
veteran advanced that "diabetes destroyed all my teeth."  
He clarified that his teeth had been pulled and he now wore 
dentures.  In a June 2004 written statement, the veteran 
reiterated that his teeth had been extracted as the result of 
his service-connected diabetes mellitus.  
The extraction of the veteran's teeth and subsequent 
replacement with dentures by the VA has been objectively 
shown to have been necessitated by periodontal disease.  
Service connection may not be established for such dental 
disability.  38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. 
§§ 3.381, 4.150 (2006).  Therefore, the Board concludes that 
service connection for a chronic dental disorder to include 
loss of teeth is not warranted.  


ORDER

Service connection for chronic glaucoma is denied.  

Service connection for a chronic dental disorder to include 
loss of the teeth is denied.  


REMAND

The veteran asserts that service connection is warranted for 
a chronic pancreatic disorder to include pancreatitis claimed 
as the result of Agent Orange exposure.  He advances that the 
record supports assignment of an initial evaluation in excess 
of 20 percent for his diabetes mellitus with background 
retinopathy and cataracts, initial evaluations in excess of 
10 percent for his right lower extremity and left lower 
extremity peripheral neuropathy, and an initial compensable 
evaluation for his erectile dysfunction.  

In reviewing an application to reopen a claim of service 
connection, the Court has held that the VA must notify a 
veteran of the evidence and information that is necessary to 
both reopen his claim and to establish his entitlement to the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet.App. 1 (2006).  The veteran has not been informed of 
the specific evidence necessary to reopen his claim of 
service connection for a chronic pancreatic disorder to 
include pancreatitis claimed as the result of Agent Orange 
exposure.  

In reviewing the reports of VA examination for compensation 
purposes, it is not evident whether the veteran's diabetes 
mellitus is in good control and/or requires a large dosage of 
insulin, a special diet, and/or regulation of his activities.  
The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board concludes that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  

In March 2004, the veteran has submitted a timely NOD with 
the assignment of April 24, 2003, as the effective date for 
the award of service connection for his diabetic nephropathy 
with hypertension.  The RO has not issued a SOC to the 
veteran which addresses his NOD with that issue.  The Court 
has directed that where a veteran has submitted a timely NOD 
with an adverse decision and the RO has not subsequently 
issued a SOC addressing the issue, the Board should remand 
the issue to the RO for issuance of a SOC.  Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2006) and the Court's holding in Kent v. 
Nicholson, 20 Vet.App. 1 (2006) are fully 
met.  

2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his diabetes mellitus, 
background retinopathy, cataracts, 
diabetic nephropathy, hypertension, 
peripheral neuropathy, and erectile 
dysfunction to including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, contact all 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment at the Milwaukee, 
Wisconsin, VA Medical Center after June 
2006, not already of record, be forwarded 
for incorporation into the record.  

4.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's service-connected 
diabetes mellitus, background 
retinopathy, cataracts, diabetic 
nephropathy, hypertension, peripheral 
neuropathy, and erectile dysfunction.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner or 
examiners should expressly state whether 
or not the veteran's diabetes mellitus 
requires or required a large insulin 
dosage, a restricted diet, or regulation 
of his activities.  

Send the claims folders to the examiner 
or examiners for review.  The examination 
report should state that such a review 
was conducted. 

5.  Then issue a SOC to the veteran and 
his accredited representative which 
addresses the issues of an effective date 
prior to April 24, 2003, for the award of 
service connection for diabetic 
nephropathy with hypertension.  The 
veteran and his accredited representative 
should be given the appropriate 
opportunity to respond to the SOC.  

6.  Then adjudicate the issue of whether 
new and material evidence has been 
received to reopen the veteran's claim of 
entitlement to service connection for a 
chronic pancreatic disorder to include 
pancreatitis claimed as the result of 
Agent Orange exposure and readjudicate 
the issues of an initial evaluation in 
excess of 20 percent for his diabetes 
mellitus with background retinopathy and 
cataracts; initial evaluations in excess 
of 10 percent for his right lower 
extremity peripheral neuropathy and left 
lower extremity peripheral neuropathy; 
and an initial compensable evaluation for 
his erectile dysfunction.  If the 
benefits sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered since the issuance 
of the last SSOC.  The veteran should be 
given the opportunity to respond to the 
SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


